SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1020
CA 13-00177
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF JAMAR MARTIN,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

ANDREA W. EVANS, CHAIRWOMAN, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH RENE NOWOTARSKI
OF COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ANDREW B. AYERS OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an amended judgment of the Supreme Court, Wyoming
County (Mark H. Dadd, A.J.), entered June 4, 2012 in a proceeding
pursuant to CPLR article 78. The amended judgment denied the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Inasmuch as petitioner’s attorney has advised this
Court that petitioner has been conditionally released to parole
supervision, petitioner’s appeal from the amended judgment denying his
CPLR article 78 petition seeking release to parole has been rendered
moot (see Matter of Velez v Evans, 101 AD3d 1642, 1642; see also
People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d
1410, 1410, lv denied 19 NY3d 807). The exception to the mootness
doctrine does not apply herein (see generally Matter of Hearst Corp. v
Clyne, 50 NY2d 707, 714-715).




Entered:   October 4, 2013                      Frances E. Cafarell
                                                Clerk of the Court